DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display device including a touch member and a touch antistatic line”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi in US 2014/0028582 (hereinafter Choi).

Regarding claim 10, Choi discloses a display device (Choi’s par. 3), comprising: 
a display panel (Choi’s Fig. 1 and par. 37: touchscreen panel) including a first substrate (Choi’s Fig. 3 and par. 66-67: see 100), a second substrate (Choi’s Fig. 3 and par. 38: see 200), an active element layer disposed on the first substrate (Choi’s par. 67: pixels), and a sealing member coupling the first substrate and the second substrate to each other (Choi’s Fig. 3 and par. 46: see 400); and 
a touch member disposed on the display panel (Choi’s Figs. 1-3 and par. 40, 43, 63-65: see 220-260), wherein the touch member (Choi’s Figs. 1-3: see 220-260) includes: 
a first touch conductive layer (Choi’s Figs. 1, 3 and par. 59-60: see 220, 230) including a touch signal line (Choi’s Fig. 1 and par. 60: see 230); 
a first touch insulating layer (Choi’s Fig. 3 and par. 63: see 240) disposed on the first touch conductive layer (Choi’s Fig. 3: see 240 over 230); and 
a second touch conductive layer (Choi’s Fig. 3 and par. 52: see 260) disposed on the first touch insulating layer (Choi’s Fig. 3) and including a touch antistatic line (Choi’s par. 52), wherein the touch antistatic line is disposed outside of the touch signal line (Choi’s Figs. 1, 3: 260 outside 230), and at least partially overlaps the sealing member of the display panel (Choi’s Figs. 1, 3 and par. 52).

Regarding claim 13, Choi discloses wherein the first touch conductive layer (Choi’s Figs. 1, 3 and par. 59-60: see 220, 230) further includes a sub-touch antistatic line (Choi’s Figs. 1, 3 and par. 47-48: see 250 made of same as 230) at least partially overlapping the touch antistatic line (Choi’s Figs. 1, 3: see 260), and wherein the touch antistatic line is electrically connected to the sub-touch antistatic line through a through hole (Choi’s Fig. 3 and par. 69: 252) penetrating the first touch insulating layer (Choi’s Fig. 3 and par. 69: 240).

Regarding claim 16, Choi discloses disclose wherein an outer surface of the touch antistatic line (Choi’s Figs. 1, 3: see 260) protrudes outward from an outer surface of the sealing member (Choi’s Figs. 1, 3: see 400).

Regarding claim 17, Choi discloses a display device (Choi’s par. 3), comprising: 
a display panel (Choi’s Fig. 1 and par. 37: touchscreen panel) including a first substrate (Choi’s Fig. 3 and par. 66-67: see 100), a second substrate (Choi’s Fig. 3 and par. 38: see 200), an active element layer disposed on the first substrate (Choi’s par. 67: pixels), and a sealing member coupling the first substrate and the second substrate to each other (Choi’s Fig. 3 and par. 46: see 400); and
a touch member (Choi’s Figs. 1-3 and par. 40, 43, 63-65: see 220-260) including a plurality of touch lines (Choi’s Figs. 1, 3 and par. 43-47: see left and right lines 230, 250 and 260), wherein the outermost touch line of the plurality of touch lines (Choi’s Figs. 1, 3: see 250) includes a conductive layer that is substantially transparent to visible light (Choi’s Figs. 1, 3 and par. 52: transparent conductive ring 260), and at least partially overlaps the sealing member (Choi’s Figs. 1, 3: 260 over 400).

Regarding claim 18, Choi discloses wherein each touch line of the plurality of touch lines (Choi’s Figs. 1, 3 and par. 43-47: see each of left and right lines each including  230, 250 and 260) includes a touch signal line (Choi’s Fig. 1 and par. 43: see 230) and a touch antistatic line (Choi’s Fig. 1 and par. 47: see 250, 260), and wherein the outermost touch line is the touch antistatic line (Choi’s par. 48, 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi.

Regarding claim 11, Choi fails to explicitly disclose wherein light transmittance of the second touch conductive layer is higher than light transmittance of the first touch conductive layer.
However, because Choi does disclose the guard lines 250/270 made of the same low resistance metal (Choi’s par. 84-86) and Choi also discloses that low resistance metal can be opaque (Choi’s par. 59). Thus, it would have been obvious to one of ordinary skill in the art that:
wherein light transmittance of the second touch conductive layer (Choi’s Figs. 4-5 and par. 52: transparent conductive material 260) is higher than light transmittance of the first touch conductive layer (Choi’s Figs. 4-5 and par. 47-48, 60, 85: low resistance metal material for 250/270 which upon combination is opaque per par. 59), 
in order to obtain the predictable result of already known transmittances for the materials used, opaque for low resistance metal (Choi’s par. 59) and transparent for the line 260 (Choi’s par. 52).

Regarding claim 14, Choi discloses:
wherein the sub-touch antistatic line (Choi’s Figs. 4-5 and par. 85: 250/270) provides an opening overlapping the sealing member of the display panel (Choi’s Figs. 4-5: opening between 250 and 270 where 260 is formed).
Choi fails to explicitly disclose wherein light transmittance of the sub-touch antistatic line is lower than light transmittance of the touch antistatic line. However, because Choi does disclose the guard lines 250/270 made of the same low resistance metal (Choi’s par. 84-86) and Choi also discloses that low resistance metal can be opaque (Choi’s par. 59). Thus, it would have been obvious to one of ordinary skill in the art that:
  wherein light transmittance of the sub-touch antistatic line (Choi’s Figs. 4-5 and par. 47-48, 60, 85: low resistance metal material for 250/270 which upon combination is opaque per par. 59) is lower than light transmittance of the touch antistatic line (Choi’s Figs. 4-5 and par. 52: transparent conductive material 260), 
in order to obtain the predictable result of already known transmittances for the materials used, opaque for low resistance metal (Choi’s par. 59) and transparent for the line 260 (Choi’s par. 52).

Regarding claim 19, Choi fails to explicitly disclose the touch signal line includes a touch driving line and a touch sensing line. However, because Choi does disclose sensing lines 230 coupled to a driving circuit for change in capacitance detection (Choi’s Fig. 1 and par. 60-61), thus it would have been obvious to one of ordinary skill in the art that the sensing lines 230 would include a touch driving line to drive the sensing lines (Choi’s par. 61) and a touch sensing line to transfer to a position detection circuit (Choi’s par. 61), in order to obtain the predictable result of sensing contact position in a touch panel (Choi’s par. 60-61). By doing such combination, Choi discloses:
wherein the touch signal line (Choi’s Fig. 1 and par. 43: see 230) includes a touch driving line (Choi’s par. 61: for driving the patterns for contact position detection) and a touch sensing line (Choi’s par. 60: for transferring from cells 220 to external circuit a position detection), and wherein each of the touch driving line and touch sensing line of the touch signal line (Choi’s Figs. 1, 3: see 230) is formed from a first conductive layer (Choi’s Fig. 5 and par. 60), and the touch antistatic line (Choi’s Figs. 4-5: see 260) is formed from a second conductive layer (Choi’s Fig. 5 and par. 52, 70, 85: transparent conductive material) different from the first conductive layer (Choi’s par. 59: e.g. opaque low resistance metal).

Regarding claim 20, Choi fails to explicitly disclose wherein light transmittance of the first conductive layer is lower than light transmittance of the second conductive layer. However, because Choi does disclose the guard lines 250/270 made of the same low resistance metal (Choi’s par. 84-86) and Choi also discloses that low resistance metal can be opaque (Choi’s par. 59). Thus, it would have been obvious to one of ordinary skill in the art that:
wherein light transmittance of the first conductive layer is lower (Choi’s par. 59: e.g. opaque low resistance metal) than light transmittance of the second conductive layer (Choi’s Fig. 5 and par. 52, 70, 85: transparent conductive material), and the first conductive layer includes a metal that is opaque to visible light (Choi’s par. 59: e.g. opaque low resistance metal).
in order to obtain the predictable result of already known transmittances for the materials used, opaque for low resistance metal (Choi’s par. 59) and transparent for the line 260 (Choi’s par. 52).

Claims 12 and 15  rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Park et al. in US 2020/0168689 (hereinafter Park). 

Regarding claim 12, Choi discloses the first conductive layer includes a metal that is opaque to visible light (Choi’s Figs. 4-5 and par. 47-48, 60, 85: low resistance metal material for 250/270 which upon combination is opaque per par. 59).  But Choi fails to disclose wherein the second touch conductive layer includes a metal that is transparent to visible light. 
However, in the same field of endeavor of touch panels with guard rings, Park discloses a second touch conductive layer including a metal that is transparent to light (Park’s Figs. 4-5 par. 122: BL is transparent and can be metal, e.g. gallium, tin). Therefore, it would have been obvious to one of ordinary skill in the art to use Park’s teachings in Choi’s guard ring, in order to obtain the predictable result of a transparent conductive material used for guard rings (Choi’s par. 52 and Park’s par. 122). 

Regarding claim 15, Choi fails to disclose wherein a width of the touch antistatic line is less than a width of the sealing member.
However, in the same field of endeavor of touch panels with guard rings, Park discloses a sealing member having a width (Park’s Fig. 7A and par. 155: see L2 in direction D2) which appears larger than the width of the touch antistatic line BL in S or zigzag shape (Park’s Fig. 7A: W1 appears smaller than L2, Fig. 8A: see width in direction D1 of SBL1 which appears smaller than the width of SL in direction D2, or Fig. 5B: width in direction D5 of SBL3 which appears smaller than the width of SL in direction D2). 
Thus, it would have been obvious to one of ordinary skill in the art, through routine optimization to obtain a width of the touch antistatic line (Choi’s Figs. 1, 3-5: 260 which would have the shape of BL in Park’s Figs. 7A, 8A-B: slimmest width of BL, SBL1 and SBL3 in directions D1 and D5 respectively) being less than a width of the sealing member (Park’s Figs. 7A, 8A-B: width of SL on direction D2), in order to obtain the predictable result of increasing the resistance of the connection pattern (Park’s par. 158) while still controlling the width of the separation space according to the desired width of the sealing unit (Park’s par. 186), and because Park discloses different embodiments that still meet the intended objective while apparently having a slimmer antistatic line with respect to the sealing member (Park’s Figs. 7-8). See MPEP 2144.05 for obviousness of proportions.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Choi.

Regarding claim 1, Park discloses a display device (Park’s par. 2), comprising: 
a display panel (Park’s Fig. 5A and par. 56: DP) including a first substrate (Park’s Fig. 5A and par. 50: DS), a second substrate (Park’s Fig. 5A and par. 50: EN), an active element layer disposed on the first substrate (Park’s Fig. 5A and par. 83-84, 88, 96: OLED and T2 on DS), and a sealing member coupling the first substrate and the second substrate to each other (Park’s Fig. 5A and par. 105-106: SL); and 
a touch member disposed on the display panel (Park’s Fig. 5A and par. 50: TU) and including a touch signal line (Park’s Fig. 4 and par. 72, 109: see SL and IE) and a touch antistatic line (Park’s Figs. 4-5A and par. 51: see LB, e.g.: BL), wherein the touch antistatic line is disposed outside of the touch signal line (Park’s Figs. 4-5A: see LB outside IE and SL in sensing area SA) and at least partially overlaps the sealing member (Park’s Fig. 5A: BL overlapping SL), and wherein the touch antistatic line has a high light transmittance (Park’s par. 130, 160, 187: BL having high transmittance).
Park fails to disclose wherein the touch antistatic line has a light transmittance higher than a light transmittance of the touch signal line.
However, in the same field of endeavor of touch panels with guard rings, Choi discloses touch signal lines made of low resistance metal (Choi’s Figs. 4-5 and par. 47-48, 60, 86) and low resistance metal being opaque (Choi’s par. 59). Therefore, it would have been obvious to one of ordinary skill in the art that Park’s touch signal lines (Choi’s Figs. 4-5: SL, SE) would be formed by a low resistance metal (Choi’s par. 60) which is opaque (Choi’s par. 59) in order to obtain the benefit of known materials used for signal lines and guard rings (Choi’s par. 60, 86).  By doing such combination, Park in view of Choi disclose:
wherein the touch antistatic line has a light transmittance higher (Park’s par. 130, 160, 187: BL transparent material with high transmittance) than a light transmittance of the touch signal line (Park’s Figs. 4-5: SL, SE which upon combination are opaque low resistance metal Per Choi’s par. 60, 86).

Regarding claim 2, Park in view of Choi disclose wherein the touch signal line includes a first touch conductive layer (Park’s Fig. 5A and par. 109: see SE1), and the touch antistatic line includes a second conductive layer different from the first touch conductive layer (Park’s Fig. 5A and par. 122, 148: see BL).

Regarding claim 3, Park in view of Choi disclose wherein the first touch conductive layer (Park’s Fig. 5A and par. 109: see SE1) further includes a sub-touch antistatic line (Park’s Figs. 4-5A and par. 117-119: see IB or OB on same layer SE1) at least partially overlapping the touch antistatic line (Park’s Figs. 4-5A and par. 121: see BL), and the sub-touch antistatic line is electrically connected to the touch antistatic line (Park’s Fig. 5A and par. 121).

Regarding claim 4, Park in view of Choi disclose wherein the touch antistatic line (Park’s Fig. 5C and par. 138: see LB-S) includes a first touch antistatic line (Park’s Fig. 5C and par. 138: IB/BL/OB) and a second touch antistatic line (Park’s Fig. 5C and par. 138: OB-S), wherein the first touch antistatic line and the second touch antistatic line are electrically disconnected from each other (Park’s Fig. 5C and par. 138: separate and as shown), and wherein at least a part of the sub-touch antistatic line (Park’s Fig. 5C: see IB/BL/OB) is disposed in an area (Park’s Fig. 5C: area outside TU) in which the end of the first touch antistatic line (Park’s Fig. 5C: see end of IB/OB) is spaced apart from the end of the second touch antistatic line (Park’s Fig. 5C: see end of OB-S).

Regarding claim 5, Park in view of Choi disclose wherein the first touch conductive layer includes a metal and is opaque to visible light (Park’s Figs. 4-5: SL, SE which upon combination are opaque low resistance metal Per Choi’s par. 60, 86), and the second touch conductive layer includes a metal and is transparent to visible light (Park’s par. 122: BL is transparent and can be metal, e.g. gallium, tin).
Regarding claim 6, Park in view of Choi further disclose an anti-reflection member disposed on the touch member (Choi’s Fig. 5 and par. 71, 80: see 30 on touch member 220 which upon combination is equivalent to TU in Park’s Fig. 1), wherein a touch antistatic line includes a first line and a second line spaced apart from the first line (Choi’s Figs. 4-5 and par. 49, 52: see 250 in region 510a and 250 in region 510b equivalent to IB and OB in Park’s Figs. 4-5), and wherein the first line entirely overlaps the anti-reflection member (Choi’s Fig. 5: e.g. 250 overlapping 30), and the second line at least partially overlaps the anti-reflection member (Choi’s Fig. 5: e.g. 260 overlapping 30). It would also have been obvious to one of ordinary skill in the art to use Choi’s teachings of an anti-reflection plate over the touch screen including the anti-static lines in Park’s device, in order to obtain the benefit of preventing visualization of reflectivity of the sensing patterns (Choi’s par. 71).

Regarding claim 7, Park in view of Choi fail to explicitly disclose wherein a width of the touch antistatic line is less than a width of the sealing member. However, because Park does disclose the sealing member having a width (Park’s Fig. 7A and par. 155: see L2 in direction D2) which appears larger than the width of the connecting member BL in S or zigzag (Park’s Fig. 7A: W1 appears smaller than L2, Fig. 8A: see width in direction D1 of SBL1 which appears smaller than the width of SL in direction D2, or Fig. 5B: width in direction D5 of SBL3 which appears smaller than the width of SL in direction D2). Thus, it would have been obvious to one of ordinary skill in the art, through routine optimization to obtain a width of the touch antistatic line (Park’s Figs. 7A, 8A-B: slimmest width of BL, SBL1 and SBL3 in directions D1 and D5 respectively) being less than a width of the sealing member (Park’s Figs. 7A, 8A-B: width of SL on direction D2), in order to obtain the predictable result of increasing the resistance of the connection pattern (Park’s par. 158) while still controlling the width of the separation space according to the desired width of the sealing unit (Park’s par. 186), and because Park already discloses different embodiments that still meet the intended objective while apparently having a slimmer antistatic line with respect to the sealing member (Park’s Figs. 7-8). See MPEP 2144.05 for obviousness of proportions.

Regarding claim 8, Park in view of Choi disclose wherein an outer surface of the touch antistatic line (Park’s Figs. 5A, 7-8: see IB/OB) protrudes outward from an outer surface of the sealing member (Park’s Figs. 5A, 7-8: see SL).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Choi as applied above, in further view of Yang et al. in US 2020/0033967 (hereinafter Yang).
Park in view of Choi fail to disclose a touch guard line disposed between the touch signal line and the touch antistatic line. However, in the same field of endeavor of touch devices with guard lines, Yang discloses a touch member (Yang’s Fig. 3 and par. 58) further includes a touch guard line (Yang’s Fig. 3 and par. 106: see G1-G4) disposed between the touch signal line (Yang’s Fig. 3 and par. 106: see Tx/Rx and IE1/IE2 equivalent to SL and IE in Park’s Fig. 4) and the touch antistatic line (Yang’s Fig. 3 and par. 107, 110: see ES, equivalent to LB in Park’s Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art to use Yang’s teachings of guard lines in Park in view of Choi’s device, in order to obtain the benefit of preventing signal interference between adjacent signal lines (Yang’s par. 111).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621